Citation Nr: 1116784	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-13 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified before a Decision Review Officer at the Seattle Regional Office in December 2008.  A transcript of that hearing has been associated with the claims file.

In November 2009 the Board remanded the Veteran's claim for further development.  At that time, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board also recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder.  The development requested in that remand has been completed, and no further action is necessary to ensure compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was acquired in, is related to, or was aggravated by, his active service.  






CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2002, February 2004, April 2005, March 2006, February 2009 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran was afforded several VA examinations during the pendency of the appeal.  The report from the April 2010 VA examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, which has been variously characterized as an adjustment disorder, depression and posttraumatic stress disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Certain chronic diseases, including psychoses, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to this combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the veteran is determined to have engaged in combat, a veteran is still required to show evidence of a current disability and a link between that current disability and service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendments would apply in the Veteran's case.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service connected. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Id.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in September 2002, describing it as a mental health condition.  An April 2004 rating decision denied entitlement to both an acquired psychiatric disorder, characterized as an adjustment disorder with mixed anxiety and depressed mood, as well as a personality disorder.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in December 2004.  The RO issued a Statement of the Case (SOC) in February 2005, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2005.  The Veteran's claim first came before the Board in November 2009, at which time it was remanded for further development.  The development requested has been completed, and no further action is necessary to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran relates his mental health condition to a closed head injury from a motorcycle accident in service.  He also relates an incident in Vietnam when he saw people being burned alive with phosphorus.

Medical evidence indicates, however, that the Veteran might have had a pre-existing psychiatric problem prior to service.  A May 1969 personnel record (at entry into service) notes that the Veteran reported that he went to see a psychiatrist for nervousness at age 10 and that he made four visits.  Clinical psychiatric evaluation at entry into service was normal, however.  Private psychological/ psychiatric evaluations dated in October 2003 note that the Veteran's mother took him to a psychiatrist for approximately one year when he was 10 years old because of self-mutilating behavior like cutting himself and biting his fingernails.  A March 2004 VA medical record notes the Veteran was sexually abused at age 5.

Personnel records document behavioral problems in March 1970 and in July 1970, the Veteran received a nonjudicial punishment.  The Veteran had an in-service psychiatric evaluation in May 1970, which concluded with a diagnosis of immature personality, moderate to severe.  The examiner noted that the Veteran described immature behavior as being quite apparent from a very early age.  The service treatment records also show that in September 1970, the Veteran fell off of a motorcycle and was dragged under a car for a short distance.  He suffered a concussion, fractured right clavicle, and right thigh wound.


It is clear from the medical evidence that the Veteran was diagnosed with a personality disorder while in the military and various psychiatric disabilities, to include personality disorder, thereafter.  In general, personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection. 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board notes, however, that the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists a claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition. See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

As it was not clear, however, whether the Veteran had a pre-existing psychiatric disability and if so, whether this disability was aggravated by any event in service, the Board remanded the claim to ascertain whether any psychiatric diagnosis is the result of aggravation of a pre-existing psychiatric condition, to include the personality disorder noted during service.  

The evidence in the claims file consists of service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  The Veteran's service treatment records indicate that prior to service he was a slow learner and had difficulties in school.  Service treatment records from May 1970 indicate that the Veteran was diagnosed with moderate to severe immature personality.  

Post-service records are absent until the Veteran filed his claim in September 2002.  In a November 2002 stressor statement the Veteran stated that he began having a bad attitude in service because he should have been medically discharge after being involved in a motorcycle accident.  VA treatment records from 2003 indicate that the Veteran was variously diagnosed with major depression and an adjustment disorder by a staff psychologist.  Records from September 2003 ruled out a diagnosis of posttraumatic stress disorder. 

Records from October 2003 indicate that the Veteran was provided a psychological diagnostic evaluation to assist in determining eligibility for Social Security Administration benefits.  At that time the examiner diagnosed the Veteran with depressive disorder not otherwise specified and personality disorder not otherwise specified, with antisocial and schizoid features.  

In March 2004 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that based on the consistency of the information and history the Veteran was only marginally reliable as an informant.  At that time the Veteran reported that he was first treated for depression while in jail in 1986.  He maintained a diagnosis of adjustment disorder with depressed mood or adjustment disorder with mixed anxiety and depressed mood.  The Veteran reported that he gets little sleep and feels a sense of uselessness.  On mental status examination the examiner noted that the Veteran's hygiene was adequate and that he was dressed appropriately.  Motor functioning was within normal limits.  The examiner noted that the Veteran's affect was dysphoric and restricted in range and that he appeared to have an impaired ability to make reasonable and realistic life decisions.  In his psychological assessment the examiner stated that the Veteran's responses yielded profiles of little diagnostic utility due to over-responding in his symptom report.  He stated that the degree of exaggerated responding is frequently seen in individuals attempting to feign serious mental disorder, but is very rarely observed in clinical populations.  The examiner did state that the diagnosis of adjustment disorder with depressed mood or adjustment disorder with mixed anxiety and depressed mood appeared to be appropriate mainly due to unemployment and financial problems.  The examiner also diagnosed the Veteran with a personality disorder.  He stated that the Veteran's problems predated his in-service motorcycle accident.  

Subsequent VA treatment records from April 2004 indicate that the Veteran denied feeling depressed and was diagnosed only with cocaine dependence, currently in remission.  Records from January 2005 indicate findings of adjustment disorder with depressed mood and antisocial personality disorder.  Records from February 2005 indicate that the Veteran had depression but that it was under good control with medication.  

In a statement from the Veteran received in December 2004 he asserted that while he had a learning disability prior to service he did not have a psychiatric disorder.  He stated that he observed events in service that disturbed him, including the shelling of beaches in Vietnam.  He reported that he has been troubled by nightmares of that event and that he feels a sense of guilt, which has caused his claimed depression.  He also reasserted his claim that being forced to return to duty after a motorcycle accident caused him to resent authority and be difficult to work with.  

VA treatment records from January 2007 indicate that the Veteran underwent an outpatient initial mental health assessment.  The Veteran was diagnosed with depression, not otherwise specified.  He also had a positive posttraumatic stress disorder screen.  Records from May 2008 indicate that the Veteran was being treated for a mood disorder and psychotic disorder, both not otherwise specified.  It was noted that the Veteran described cognitive, behavioral, and physical symptoms that could be consistent with a traumatic brain injury, though this was unlikely the sole source of his complaints.  Based on his history, it seemed probable that he was an at risk psyche and was demonstrating anger and poor judgment prior to his accident.  VA treatment records from March 2009 indicate diagnoses of bipolar disorder.

In December 2008 the Veteran testified at a hearing before a Decision Review Officer.  At that time the Veteran stated that the March 2004 VA examination was inaccurate, and that the examiner did not discuss the Veteran's military background.  The Veteran reiterated his assertion that being forced back to Vietnam after his motorcycle accident caused his depression and attitude problems.  

In April 2010 the Veteran underwent an additional VA examination in support of his claim.  The Veteran indicated that he saw a psychiatrist at age 10 one time, not for one year, as previously noted, and that this was result of him chewing on his finger nails.  He admitted cutting his arm one time out of curiosity but did not engage in regular self-mutilation.  He further indicated that he was regularly hit with a belt but did not consider this abusive.  While discussing his period of service the Veteran stated that he was harassed by a superior officer.  He also reported being frustrated about being sent back to Vietnam after his motorcycle accident and feeling disturbed by civilians he observed being hit with artillery.  He felt that he was sent back out onto a ship before he was fully healed and still had balance problems and leg pain.  At that point he admitted to developing a bad attitude and just wanted to get out of the military.  The Veteran stated that he made three trips to Vietnam onboard the ship with the trips lasting one to three months.  He stated that the ship engaged in firing artillery onto land targets and that most of the time they were not able to see the results of the artillery.  He also stated that on one occasion they observed civilians who had been hit and set fire with white phosphorus and were running into the ocean.  He found this to be quite disturbing.

The examiner noted that the Veteran was not currently taking any psychiatric medication.  The Veteran denied any symptoms of anxiety, depression or irritability, but added that this was largely because he avoids people.  The Veteran also reported that he sleeps well, but has bad dreams which awaken him perhaps two or three times a month.  These dreams are not clearly military-related.  When asked about his typical mood, the Veteran replied that he is 90 percent depressed.  He denied any suicidal ideation, but admitted that this used to be an occasional symptom.  The Veteran's appearance was normal and his attitude was cooperative.  His affect during the interview was euthymic, and no significant memory problems were noted.  The examiner noted that the Veteran did not describe any symptoms that could be considered psychotic in nature.  After psychological testing the examiner noted that the Veteran had a tendency to over-report psychological symptomatology.  The examiner stated that it was not clear that the Veteran had a psychiatric condition prior to entering the military.  He also noted that the Veteran did not currently meet the diagnostic criteria for any psychiatric disorder.  The examiner felt that the Veteran had met the diagnostic criteria for antisocial personality disorder in the past, but that he has ceased to engage in antisocial activities as he had gotten older.  The examiner also noted that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against entitlement to service connection for an acquired psychiatric disorder.  

Initially, the Board notes that the presumption of soundness at entry into service is not rebutted.  Specifically, clinical psychiatric evaluation at entry into service was normal.  Moreover, there is no clear and unmistakable evidence of a pre-existing psychiatric disability.  While a May 1969 personnel record (at entry into service) notes that the Veteran reported that he went to see a psychiatrist for nervousness at age 10 and that he made four visits, and additional post-service evidence reflects psychiatric treatment as a child, the April 2010 examiner, based on a review of all pertinent evidence, determined that it was not clear whether or not the Veteran had a pre-existing psychiatric disability.  This does not constitute clear and unmistakable evidence of a pre-existing condition; thus, the Veteran is considered sound at entry into service and the issue is whether or not any present psychiatric disability is directly related to the Veteran's service. 

In so determining, the Board notes that it must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994)

Although the record in this case contains opinions both against the Veteran's claim and some that apparently support the Veteran's claim, the totality of the evidence is not in relative equipoise.  Having reviewed the entirety of the evidentiary record the Board finds that there is a preponderance of evidence against the Veteran's claim.  In this regard, the Board notes that it has assigned the greatest probative value to the April 2010 VA examination report.  The opinions expressed in that report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The April 2010 VA examination report provides what amounts to a unified theory which addresses and accounts for all the psychiatric symptomatology exhibited by the Veteran prior to, during and after active service.  The evidence supporting the Veteran's claim that he has an acquired psychiatric disorder including the VA treatment records dated from January 2007 to March 2009 showing diagnoses of depression, mood disorder, psychotic disorder, and bipolar disorder, and symptoms consistent with a traumatic brain injury, includes minimal to no reference to the clinical evidence to support the findings and also does not reference in any way the actual diagnostic criteria which are used to evaluate mental disorders.  Additionally, the March 2004 and April 2010 VA examination reports indicate that the Veteran exaggerates his symptoms and that he is an unreliable historian.  Moreover, the opinion expressed by the March 2004 examiner states only that earlier diagnoses "appear to be appropriate."  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In addition, while not mentioned above, the record is also replete with treatment records referencing diagnoses of an acquired psychiatric disorder.  The Board notes that these assessments are not based on any clinical studies and appear to be based solely on the history as conveyed by the Veteran.  An opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).

Furthermore, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the nature of any mental disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's claimed condition and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Nor is the Veteran considered a reliable historian, in this regard, as he has been found to overreport his psychiatric symptomatology.  Therefore, his statements are not considered competent or credible.  In sum, his lay statements are outweighed by the other evidence of record, including the April 2010 VA examination report, which indicates that the Veteran does not have an acquired psychiatric disorder.

In short, the most probative and competent medical evidence shows that the Veteran does not have an acquired psychiatric disorder.  The April 2010 examiner found that the Veteran in the past met the diagnostic criteria for a personality disorder but that as often happened with this disorder, as he aged he ceased to engage in antisocial activities with the same regularity and lived a quieter lifestyle.  With respect to whether the Veteran's personality disorder was aggravated or subjected to superimposed disease or injury, the April 2010 VA examiner determined that the issue had resolved.  Even though the Axis II diagnosis was antisocial personality disorder, the examiner commented that the Veteran was not displaying signs of an antisocial disorder any longer.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in this case, the most probative medical evidence of record shows that the Veteran does not have a present acquired psychiatric disability.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, to the extent that the Veteran's personality disorder is considered congenital, it cannot be considered a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  There also is not shown to be any resultant disability from any superimposed injury in service, or any aggravation of the condition in service.  See VAOPGCPREC 82-90 (July 18, 1990).  

Last, any of the previous diagnoses of mental health disabilities have not been related to any event in the Veteran's military service.  Specifically, the March 2004 VA examiner found that the Veteran's adjustment disorder with depressed mood appeared to be mainly due to unemployment and financial problems.

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran has an acquired psychiatric disorder related to his military service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection for an acquired psychiatric disorder is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


